DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Michael Scher on August 10, 2021.

The application has been amended as follows: 
In the Specification:
Paragraph [0005] is replaced with new paragraph [0005]:
[0005] The contents of the electronic sequence listing ("BROD-3540US_ST25.txt"; Size is 7,032 bytes and it was created on November 13, 2020) is herein incorporated by reference in its entirety. 
1 
	In the Claims:
 	1. (Currently Amended) A method for pooled screening of perturbations with single cell readouts comprising
 	(a) introducing one or more perturbation constructs encoding for one or more sequence specific perturbations to a plurality of cells in a population of cells, wherein each cell in the plurality of the cells 
 	(b) detecting endogenous mRNAs and the sequence identifying the perturbation for each single cell in the plurality of cells using single cell RNA-seq; and 
 	(c) determining measured differences in the endogenous mRNAs that are correlated to the sequence specific perturbations detected for each single cell.  
  
 	5. (Currently Amended) The method of claim 1, further comprising estimating the impact of the perturbations on the single cells by applying a computational model accounting for 

	83. (Presently Canceled)

	88. (Currently Amended) The method of claim 87, wherein the mammalian cells are human cells.

	90. (Currently Amended) The method of claim 89, wherein the mammalian subject is a human subject.

	92. (Presently Canceled)

	93. (Presently Canceled)

	94. (Presently Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not provide for a method of pooled screening of perturbations in a cell population, where the perturbations are introduced into ex vivo or in vitro cells via a perturbation construct that comprises an RNA sequence that identifies the perturbation and a polyadenylated sequence.  The RNA sequence can include a barcode sequence for identification of the perturbation.  In addition, it is noted that the determining step cannot reasonably be carried out in the human mind due to the complexities of the single cell transcriptome data generated by RNA-seq.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636